DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “wish” in claim 1 is a relative term which renders the claim indefinite. The term “wish” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Subsequently, the claim recites “…with which a desired travel destination may be reached more favorably than with the reference trajectory” which fails to clearly define the “wish of the vehicle” and furthermore, applicants disclosure fails to discloses how to interpret or ascertain the meaning of a “wish of the vehicle.”  For the purpose of examination, the “wish of the vehicle” will be interpreted as the intended trajectory of the vehicle.  Claims 2 – 13 are rejected as a result of their dependency to claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1
Claim 1 is directed to a method of cooperatively coordinating future driving maneuvers of a vehicle with fellow maneuvers of at least one fellow vehicle (i.e., process).  Therefore, claim 1 is within at least one of the four statutory categories.  
101 Analysis – Step 2A, Prong 1
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  
 	Claim 1 recites: 
 	“A method of cooperatively coordinating future driving maneuvers of a vehicle with fellow maneuvers of at least one fellow vehicle the method comprising the following steps:
 	rating a trajectory set pre-planned trajectories for the vehicle with one effort value each using at least one rating criterion;
 	receiving a fellow data packet from the fellow vehicle wherein the fellow data packet contains a fellow trajectory set with different pre-planned fellow trajectories for the fellow vehicle and a fellow effort value for each fellow trajectory;
 	combining one trajectory and one fellow trajectory each into tuples and combining the respective effort value with the respective fellow effort value into a tuple effort value of the tuple;
 	selecting collision-free tuples wherein tuples are selected where the trajectory and the fellow trajectory are collision-free within a collision horizon;
 	selecting the collision-free tuple with the lowest tuple effort value and classifying the trajectory and the associated effort value this tuple as reference trajectory and reference effort value;
 	selecting trajectories having a lower effort value than the reference effort value and classifying these trajectories and associated effort values as demand trajectories and demand effort values, wherein a demand trajectory is a trajectory indicating a wish of the vehicle, with which a desired travel destination may be reached more favorably than with the reference trajectory;
 	selecting trajectories having a higher effort value than the reference effort value and classifying these trajectories and associated effort values as alternative trajectories and alternative effort values, wherein an alternative trajectory is a trajectory indicating a cooperation offer of the vehicle that the vehicle might be willing to drive if applicable; and
 	transmitting a data packet to the fellow vehicle wherein the data packet contains a trajectory set of the reference trajectory and the associated reference effort value and at least one trajectory from a group comprising the demand trajectories and the alternative trajectories as well as the corresponding effort values.”
The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind.  The claimed “rating”, “receiving”, “combining” and “selecting” steps in the method are being interpreted to be equivalent in function to the human mind.  For example, “selecting trajectories having a higher effort value than the reference effort value and classifying these trajectories and associated effort values as alternative trajectories and alternative effort values…” in the context of this claim encompasses that the operator may manually observe and/or write down trajectories for the driver to select and execute as applicable to their situation and physically communicate with another driver via hand signals/communication device.  Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”   
In the present case, the additional limitations beyond the above-noted abstract idea are as follows: “transmitting a data packet to the fellow vehicle wherein the data packet contains a trajectory set of the reference trajectory and the associated reference effort value and at least one trajectory from a group comprising the demand trajectories and the alternative trajectories as well as the corresponding effort values.”  
 	For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.   
 	Regarding the additional limitations of transmitting a data packet to the fellow vehicle wherein the data packet contains a trajectory set of the reference trajectory and associate reference effort value, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05).  In particular, the processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
 	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Further, looking at the additional limitations as an ordered combination or as a whole, the limitations add nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  Accordingly, the additional limitations do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
 	101 Analysis – Step 2B 
 	Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of transmitting data packets amounts to nothing more than mere instructions to apply the exception using a generic computer component.  Generally applying an exception using a generic computer component cannot provide an inventive concept.  And as discussed above, the additional limitations of “transmitting data packets” the examiner submits that these limitations are insignificant extra solution activities.  
 	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well understood, routine, conventional activity in the field. The additional limitations of “receiving a fellow data packet…” and “combining,…, selecting collision free tuples…,” are well-understood, routine, and conventional activities because the background recites that the sensors are all conventional sensors mounted on the vehicle, and the specification does not provide any indication that the vehicle controller is anything other than a conventional computer within a vehicle. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of “displaying…,” is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function. Hence, the claim is not patent eligible. 
 	Dependent claims 2 - 13 do not recite any further limitations that cause the claims to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 2 - 13 are not patent eligible under the same rationale as provided for in the rejection of claim 1. 
 	Therefore, claims 1 - 13 are ineligible under 35 USC §101.  











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663